IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2009-SA-01105-SCT

CITY OF JACKSON, MISSISSIPPI AND JACKSON
WATER PARTNERSHIP

v.

UNITED WATER SERVICES, INC. AND UNITED
WATER SERVICES OF MISSISSIPPI, LLC

DATE OF JUDGMENT:                         04/09/2009
TRIAL JUDGE:                              HON. W. SWAN YERGER
COURT FROM WHICH APPEALED:                HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:                 PIETER JOHN TEEUWISSEN
                                          JAMES A. PEDEN, JR.
                                          LARA E. GILL
                                          DALE DANKS, JR.
ATTORNEYS FOR APPELLEES:                  ROBERT L. GIBBS
                                          KATIE LOFTON WALLACE
NATURE OF THE CASE:                       CIVIL - OTHER
DISPOSITION:                              AFFIRMED - 11/18/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       RANDOLPH, JUSTICE, FOR THE COURT:

¶1.    Aggrieved by the Jackson City Council’s decision to award a contract to Jackson

Water Partnership (“JWP”), United Water Services and its affiliate, United Water Services

of Mississippi, LLC (collectively “UWS”), appealed the City Council’s decision, pursuant

to Mississippi Code Section 11-51-75 (Rev. 2002), in the Circuit Court of the First Judicial

District of Hinds County, Mississippi. JWP filed a motion to intervene, which the circuit
court denied. JWP and the City of Jackson (“City”) timely perfected this appeal of the order

denying JWP’s motion to intervene. We affirm.

                                          FACTS

¶2.     In March 2008, the City issued a Request for Proposals (“RFP”) for the Operation,

Maintenance and Management of the Wastewater Facilities. Various vendors, including

UWS and JWP, submitted proposals on or about May 20, 2008. An “Evaluation of Proposals

for the Operation, Maintenance and Management of Wastewater Facilities” prepared by the

City’s Department of Public Works revealed a “pricing comparison” of the three submitted

bids, as follows: Southwest Water Company – $3,019,170.31; UWS – $2,615,996.05; JWP

– $4,689,018.13.1 Following multiple special meetings reflected in the bill of exceptions, the

Jackson City Council, by a four-to-one vote, awarded the contract to JWP on November 10,

2008.

¶3.     Aggrieved by this decision, UWS filed a notice of appeal with the circuit court

pursuant to Section 11-51-75. UWS claimed that the City, in awarding the wastewater

contract, had engaged in an unlawfully executed RFP process. JWP moved to intervene in

the action, to which the City filed a joinder. Thereafter, the circuit court denied JWP’s

motion to intervene. JWP and the City now appeal.




        1
        These figures were a “5 year Fixed Fee Total (assume 3% per Year).” Contrary to
the dissent’s assertion that, “[c]ommon sense dictates that the City merely has an interest in
awarding the contract to the lowest and best bidder[,]” the City Council actually awarded the
contract to the highest bidder, a bid more than $2 million greater than that of UWS. (Diss.
Op. at ¶ 38).

                                              2
                                            ISSUE

¶4.    This Court will consider:

       Whether the circuit court erred in denying JWP’s motion to intervene in the
       underlying appellate proceedings between UWS and the City.

                                         ANALYSIS

¶5.    The right to appeal the City’s action was created by the Legislature. UWS filed the

appeal pursuant to Section 11-51-75, which provides that “[a]ny person aggrieved by a

judgment or decision of the board of supervisors, or municipal authorities of a city, town, or

village, may appeal . . . .” Miss. Code Ann. § 11-51-75 (Rev. 2002) (emphasis added). JWP

clearly was not “aggrieved,” because it was awarded a contract paying it $2 million more

than what UWS had bid to perform the same services. The rationale behind permitting only

the “aggrieved” to appeal is logical. It is not the act or conduct of a prevailing bidder which

is subject to examination at the appellate level. Rather, the circuit court sitting as an

appellate court was charged with determining whether the “decision of the board of

supervisors, or municipal authorities” was arbitrary, capricious, or contrary to applicable law.

See Falco Lime, Inc. v. Mayor & Aldermen of the City of Vicksburg, 836 So. 2d 711, 721

(Miss. 2002); Cooper v. City of Picayune, 511 So. 2d 922, 923 (Miss. 1987); Miss. Code

Ann. § 11-51-75 (Rev. 2002). Although the prevailing bidder may be interested, it is not a

necessary or indispensable party, nor a proper party under the statute granting the right of

appeal solely to the “aggrieved.” Miss. Code Ann. § 11-51-75 (Rev. 2002). UWS, an

“aggrieved” party, sought appellate relief. JWP moved to intervene in the appeal, despite the

absence of a right to appeal or intervene under Section 11-51-75.



                                               3
¶6.    JWP claims its right to intervene arises from Mississippi Rule of Civil Procedure 24.

But this Court in Cooper clearly pointed out that “the Mississippi Rules of Civil Procedure

. . . apply to trial proceedings only, except where therein expressly provided to the contrary.”

Cooper, 511 So. 2d at 923. Moreover, post-Cooper, the Mississippi Rules of Appellate

Procedure were adopted and now control appeals. See “Order Adopting the Mississippi

Rules of Appellate Procedure” (“the Mississippi Rules of Appellate Procedure will promote

the prompt, fair, and efficient administration of justice on appeal . . . . [T]he [Rules] . . . are[]

adopted as rules governing all proceedings in the Mississippi Supreme Court and the Court

of Appeals of the State of Mississippi, and the trial courts of this State to the extent provided

. . . .”) (emphasis added). The Mississippi Rules of Appellate Procedure clearly and

unequivocally do not provide for intervention at the appellate level.2

¶7.    Mississippi Rule of Appellate Procedure 1 provides that:

       [t]hese rules govern procedure in appeals to the Supreme Court of Mississippi
       and the Court of Appeals of the State of Mississippi, and proceedings on


       2
        This is in contrast to the Federal Rules of Appellate Procedure. See F.R.A.P. 15(d)
(intervention permitted under Title IV – “Review or Enforcement of an Order of an
Administrative Agency, Board, Commissioner, or Officer”). This important distinction
between the Federal Rules of Appellate Procedure and the Mississippi Rules of Appellate
Procedure renders State of Texas v. U.S. Department of Energy, 754 F.2d 550 (5th Cir.
1985), cited by the dissent, distinguishable. See id. at 551 (“Rule 15(d) of the Federal Rules
of Appellate Procedure governs interventions in administrative appeals such as this one.”).
Again, the Mississippi Rules of Appellate Procedure do not provide for intervention at the
appellate level. The remaining federal cases cited by the dissent are plainly distinguishable
as they each address a federal district court sitting as a trial court, not an appellate court. See
Ingebretsen v. Jackon Pub. Sch. Dist., 864 F. Supp. 1473 (S.D. Miss. 1994); Bush v.
Viterna, 740 F.2d 350 (5th Cir. 1984). While each case provides an excellent discussion
of intervention under Federal Rule of Civil Procedure 24, ultimately denying intervention
in both cases, that is not the scenario before this Court. See Ingebretsen, 864 F. Supp. at
1485; Bush, 740 F. 2d at 358-59.

                                                 4
       petitions for writs or other relief which the Supreme Court or the Court of
       Appeals or a justice of the Supreme Court or judge of the Court of Appeals is
       empowered to grant. When these rules provide for the making of a motion in
       the trial court, the procedure for making such motion shall be in accordance
       with the practice of the trial court.

M.R.A.P. 1. The Comment to Rule 1 adds that the enumerated:

       [r]ules which provide for the making of a motion in the trial court include
       Rules 4(g), extension of time to appeal; 6, determination of in forma pauperis
       status; 8(b), stay on appeal to be first sought in trial court; and 10(e)[,]
       correction of record on appeal. Trial court practice is governed by the
       Mississippi Rules of Civil Procedure, Mississippi Rules of Evidence,
       applicable uniform rules, and local rules where adopted pursuant to M.R.C.P.
       83. The term “trial court” in these rules includes a circuit or chancery court
       sitting as an appellate court.

M.R.A.P. 1 cmt. Based upon this Comment, the dissent maintains that “the Rules of

Appellate Procedure . . . require the application of the Mississippi Rules of Civil Procedure

to a circuit court sitting as an appellate court.” (Diss. Op. at ¶ 31). This Court agrees that

the Rules as enumerated in the Comment can be applicable in an appealed case.3 But

common sense dictates that the applicability of certain Mississippi Rules of Civil Procedure,

Mississippi Rules of Evidence, uniform rules, and local rules adopted pursuant to Mississippi

Rule of Civil Procedure 83, will depend upon the nature of the appeal.4 In a trial de novo (for

example, a direct appeal from justice court or municipal court), the Mississippi Rules of Civil

Procedure (including Rule 24 on intervention) and the Mississippi Rules of Evidence would


       3
        For instance, Mississippi Rule of Appellate Procedure 31(c) requires the filing of
“[a]n original and three (3) copies of all briefs . . . .” M.R.A.P. 31(c). But in the context of
a circuit court sitting as an appellate court, Uniform Circuit and County Court Rule 5.06
logically requires “only an original and one copy of each brief.” URCCC 5.06.
       4
        Uniform Circuit and County Court Rule 5.01 states, “[e]xcept for cases appealed
directly from justice court or municipal court, all cases appealed to circuit court shall be on
the record and not a trial de novo.” URCCC 5.01.

                                               5
apply. See URCCC 5.01, 5.07 (“[a]ll proceedings on an appeal de novo will be governed by

the Mississippi Rules of Civil Procedure, where applicable, the Mississippi Rules of

Evidence, and these Rules”). But the dissent’s reliance on language from Cooper contained

in Cummings v. Benderman, 681 So. 2d 97, 100 (Miss. 1996), does not support intervention

on appeal in the present case. (Diss. Op. at ¶ 19). Cummings involved a primary election

contest, which also is a trial de novo. See Miss. Code Ann. § 23-15-931 (Rev. 2007) (“[t]he

special tribunal . . . shall fully hear the contest or complaint de novo . . . .”).

¶8.    Likewise, the dissent’s proposition that “[t]his Court repeatedly has allowed a circuit

court to proceed de novo in an action appealed under Section 11-51-75 where a board failed

to conduct a hearing on the matter in issue[,]” is not only delusive, but also altogether

inapplicable in the present case. (Diss. Op. at ¶ 21) (emphasis added). It is delusive because

“where no hearing is held, the action does not really proceed under Section 11-51-75 at all[,]”

and because the proposition from Cook v. Board of Supervisors of Lowndes County, 571
So. 2d 932, 934 (Miss. 1990), cited by the dissent,5 was later questioned in Falco Lime

insofar as Cook failed to provide citation to similar cases, “[n]or does our research readily

yield a list of them.” Falco Lime, 836 So. 2d at 717-18 n.4.

¶9.    A de novo appeal under Section 11-51-75 is inapplicable here because sufficient

“hearing” proceedings were held. The dissent’s argument to the contrary is a red herring,

distracting focus from the only issue presented on appeal, i.e., intervention. The appellate




       5
        See Cook, 836 So. 2d at 717-18 (stating that it is “one of those cases where a party
with standing challenges board action on grounds it is ultra vires and where that party is
entitled to proceed de novo . . . .”) (emphasis added).

                                                6
briefs filed herein in no way assert a lack of “hearing” or claim that the trial court erred in

failing to conduct a de novo trial. JWP’s brief proclaims this certainty, unequivocally stating

that following the submission of competing proposals:

       there ensued lengthy and complex administrative proceedings, in which the
       City negotiated with both [JWP] and [UWS]. The matter was considered by
       the Jackson City Council on several different occasions. At different times
       during the course of the proceedings, the Director of Public Works, acting for
       the Mayor, made different recommendations as to which of the competing
       entities . . . should be awarded the contract. The details of these involved
       proceedings are beyond the scope of the present appeal, which involves the
       limited issue of intervention. Suffice it to say that at a special meeting held
       on November 10, 2008, the Jackson City Council, by a vote of 4-1, accepted
       the final recommendation of the Public Works Director and of the Mayor to
       award the contract to [JWP].

(Emphasis added.) UWS argues that its circuit court appeal “alleges . . . that the City acted

arbitrarily, capriciously, and contrary to law throughout the procurement process and in its

ultimate decision to deny the award of contract to [UWS].”

¶10.   Moreover, this Court has stated that the hearing requirement is “not necessarily one

according to the form of a trial in a court of law.” Cook, 571 So. 2d at 934. This Court has

declined:

       to limit the application of Section 11-51-75 to those instances where city or
       county governing boards call in witnesses or interested parties pro and con and
       listen to them express their opinions before reaching a decision. Such a
       limitation would drastically limit the application of Section 11-51-75 and
       would also be inconsistent with our already-cited holding that the statute
       applies to “any act” that aggrieves a party. City and county government does
       not require a straw vote of interested parties whenever an action is proposed,
       however pragmatically desirable such participation may be in some cases.
       Numerous statutes mandate a formal hearing by board or council, but Falco
       has adduced none of these as controlling the present case. On the contrary, we
       have stated that a county board need not “recite all the evidence that appeared
       before them, or . . . set out in full, in their order, all the evidentiary matters
       pertinent to the controversy” in order for its order to be valid. Hall v.

                                               7
       Franklin County, 184 Miss. 77, 86, 185 So. 591, 594 (1939) (holding that
       absence of such evidence in board’s order did not justify circuit court in going
       beyond bill of exceptions).

Falco Lime, 836 So. 2d at 718-19. See also Malone v. Leake County Bd. of Supervisors,

841 So. 2d 141, 144-45 (Miss. 2003) (sufficient evidence of “hearing” through Board

minutes discussing subject contract, hearing regarding qualifications of bidders, motion to

award contract, and unanimous vote). The voluminous bill of exceptions presented in this

case includes, inter alia, the RFP issued by the City, the “Evaluation of Proposals” prepared

by the City’s Department of Public Works, multiple sets of minutes from special meetings

of the City Council, an excerpt from the September 18, 2008, special meeting, and the

November 11, 2008, “Order Authorizing Mayor to Execute Contract with [JWP] for the

Management of [the City’s] Wastewater Treatment Facilities.” Accordingly, unlike Cook,

this is not an exceptional case bereft of hearing, “where a party with standing challenges

board action on grounds it is ultra vires and where that party is entitled to proceed de novo.”

Cook, 571 So. 2d at 934.

¶11.   Regarding appeals under Section 11-51-75:

       the circuit court sits only as an appellate court, and may consider no evidence
       presented outside the bill of exceptions. . . . This has been in place for over
       150 years: “An appeal by bill of exceptions would necessarily confine the
       revising Court to the matters of law arising upon the exceptions.” Yalabusha
       County v. Carbry, 11 Miss. 529, 548 (1844), overruled on other grounds by
       Dismukes v. Stokes, 41 Miss. 430, 435 (1867) . . . .

Falco Lime, 836 So. 2d at 716. The circuit court sitting as an appellate court applies the

same standard of review “to the Board’s legislative act” as to the “review of administrative

agency decisions.” Id. at 721. That is, the Board’s action will be reversed only “if it is



                                              8
arbitrary and capricious, or is not supported by substantial evidence.” Malone, 841 So. 2d

at 143. In this context, little beyond Uniform Circuit and County Court Rules 5.02 through

5.10 applies. See URCCC 5.02 to 5.10. As the present case involves this type of appeal,

intervention was not an option available to JWP under the Rules.6

¶12.   But this is not to say that the participation of additional parties should be barred. As

Cooper aptly recognized, “[a]ny court of this state sitting as an appellate court has the

inherent authority to allow additional parties to participate in the appeal upon timely

application or upon the court’s invitation.” Cooper, 511 So. 2d at 923. Mississippi Rule of

Appellate Procedure 29 provides an avenue for persons other than the parties to participate

in the appellate process via the filing of an amicus curiae brief. See M.R.A.P. 29; Cooper,

511 So. 2d at 924 (endorsing participation in the appellate process through filing an amicus

curiae brief).

¶13.   JWP certainly had the right to seek participation at the appellate level by seeking leave

to file an amicus curiae brief, however, intervention was not an available option. As no

constitutional provision, statute, or court rule permits intervention, the adoption of the

Mississippi Rules of Appellate Procedure effectively supplanted that portion of Cooper’s

holding which provides, without citation, that “the [c]ircuit [c]ourt, when sitting as a court


       6
        Extending the dissent’s argument on the comprehensive application of the
Mississippi Rules of Civil Procedure to circuit courts sitting as appellate courts, could either
party here invoke Rule 38 of the Mississippi Rules of Civil Procedure by demanding that a
jury consider its appeal, or Rules 26-37 seeking depositions and discovery on appeal? See
M.R.C.P. 26 to 38. See also Falco Lime, 836 So. 2d at 717 (“[b]ecause Falco was required
to proceed under Section 11-51-75, the circuit court was required to function in its appellate
role and no discovery or testimony outside the bill of exceptions should have been allowed
on the Board’s decision to close VKS.”)

                                               9
of appeals, has the authority to allow third parties to intervene in the appeal.” Cooper, 511
So. 2d at 923. If the year was 1910, rather than 2010, this Court might agree with the dissent

that Gates controls. Likewise, if it was 1987, this Court might agree with former Justice

Robertson that Cooper was controlled by Gates. See id. But, at present, the Mississippi

Rules of Appellate Procedure control exclusively.

¶14.   The circuit court properly denied JWP’s Motion to Intervene, but that denial should

have been premised upon the absence of any authority for a circuit court sitting as an

appellate court to grant JWP’s Motion to Intervene.           “It is well established in our

jurisprudence that the right result reached for the wrong reason will not be disturbed on

appeal.” Green v. Cleary Water, Sewer & Fire Dist., 17 So. 3d 559, 572 (Miss. 2009)

(citations omitted).

                                      CONCLUSION

¶15.   As no authority existed for JWP to intervene, the circuit court’s denial of JWP’s

motion to intervene was proper, albeit for the wrong reason. The order of the Circuit Court

of the First Judicial District of Hinds County is affirmed.

¶16.   AFFIRMED.

      WALLER, C.J., CARLSON, P.J., DICKINSON, CHANDLER AND PIERCE,
JJ., CONCUR. LAMAR, J., CONCURS IN RESULT ONLY. GRAVES, P.J.,
DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY KITCHENS, J.

       GRAVES, PRESIDING JUSTICE, DISSENTING:

¶17.   Jackson Water Partnership (JWP) had a right to intervene in the circuit court action

contesting the award of a contract to it by the City of Jackson. Because I would find that the

circuit court erred in denying JWP’s motion to intervene, I respectfully dissent.

                                             10
¶18.      The majority’s statement that “the adoption of the Mississippi Rules of Appellate

Procedure effectively supplanted” the applicable portion of Cooper v. City of Picayune, 511
So. 2d 922, 923 (Miss. 1987), is erroneous. (Maj. Op. at ¶ 13). Specifically, the majority

states:

                 JWP certainly had the right to seek participation at the appellate level
          by seeking leave to file an amicus curiae brief, however, intervention was not
          an available option. As no constitutional provision, statute, or court rule
          permits intervention, the adoption of the Mississippi Rules of Appellate
          Procedure effectively supplanted that portion of Cooper’s holding which
          provides, without citation, that “the [c]ircuit ]c]ourt, when sitting as a court of
          appeals, has the authority to allow third parties to intervene in the appeal.”
          Cooper, 511 So. 2d at 923. If the year was 1910, rather than 2010, this Court
          might agree with the dissent that Gates controls. Likewise if it was 1987, this
          Court might agree with former Justice Robertson that Cooper was controlled
          by Gates. See id. But, at present, the Mississippi Rules of Appellate
          Procedure control exclusively.

(Maj. Op. at ¶ 13).

¶19.      The Mississippi Rules of Appellate Procedure were adopted effective January 1, 1995.

On September 12, 1996, this Court decided Cummings v. Benderman, 681 So. 2d 97 (Miss.

1996), and said:

                 Any court of this State sitting as an appellate court has the inherent
          authority to allow additional parties to participate in the appeal upon timely
          application or upon the court’s invitation. Cooper v. City of Picayune, 511 So.
2d 922, 923 (Miss. 1987). Indeed, there may be occasions when the court
          should decline to act until all necessary parties have been joined. See Gates
          v. Union Naval Stores Co., 92 Miss. 227, 229, 45 So. 979 (1908).

Cummings, 681 So. 2d at 100. This Court further said that the “Circuit Court, when sitting

as a court of appeals, has the authority to allow third parties to intervene in the appeal.” Id.

at 101. Applying Rule 24 of the Mississippi Rules of Civil Procedure, this Court found that:




                                                  11
       It is the opinion of this Court that the State Committee’s interests were not
       adequately represented by Cummings in the election contest, and consequently
       the State Committee should have been allowed to intervene permissively, if
       not by right.

Id. at 102.

¶20.   This Court has clearly applied the Mississippi Rules of Civil Procedure to appellate

intervention actions since the effective date of the Mississippi Rules of Appellate Procedure.

As a result, the Mississippi Rules of Appellate Procedure do not “exclusively control,” as the

majority states. (Maj. Op. at ¶ 13).

¶21.   The majority attempts to distinguish Cummings on the basis that it involved a trial de

novo and by asserting that the matter before this Court does not. However, the majority’s

attempted distinction is erroneous. This Court repeatedly has allowed a circuit court to

proceed de novo in an action appealed under Section 11-51-75 where a board failed to

conduct a hearing on the matter in issue. See Cook v. Bd. of Supervisors of Lowndes

County, 571 So. 2d 932, 934 (Miss. 1990) (“This becomes one of those cases where a party

with standing challenges board action on grounds it is ultra vires and where that party is

entitled to proceed de novo.”). See also Malone v. Leake County Bd. of Supervisors, 841
So. 2d 141, 144 (Miss. 2003) (“It is true that where a county fails to hold any kind of hearing,

a party with standing is entitled to de novo review.”); Falco Lime, Inc. v. Mayor &

Aldermen of City of Vicksburg, 836 So. 2d 711, 717-18 (Miss. 2002) (“[E]rgo, where no

hearing has been held, the circuit court does not sit in its appellate capacity, and that court

may thus proceed de novo with respect to the evidence it may consider.”); and Newell v.

Jones County, 731 So. 2d 580, 582 (Miss. 1999).



                                              12
¶22.   The majority refers to the citation of this authority as “delusive” and states that it is

“inapplicable in the present case.” (Maj. Op. at ¶ 8). However, the majority’s attempted

perversion of this authority is erroneous and does not overcome the majority’s inability to

cite to any portion of the record in the instant case to establish that a hearing was held.

Further, the majority’s reasoning is contradictory.       First, the majority states that the

proposition established by this authority is “delusive because ‘where no hearing is held, the

action does not really proceed under Section 11-51-75 at all [,]’ and because the proposition

from Cook v. Board of Supervisors of Lowndes County, 571 So. 2d 932, 934 (Miss. 1990),

cited by the dissent [footnote omitted] was later questioned in Falco Lime insofar as Cook

failed to provide citation to similar cases, ‘ [n]or does our research readily yield a list of

them.’” (Maj. Op. at ¶ 8) (citing Falco, 836 So. 2d at 717-18 n.4). The majority is

acknowledging that an action does not really proceed under Section 11-51-75 when no

hearing is held, thus proceeding de novo. But then the majority appears to be claiming that

there is no authority for proceeding de novo because Cook cited no cases for such a

proposition. Yet, Falco, on which the majority relies, cites Cook extensively. Falco, 836

So. 2d at 717-19. Further, this Court did not question Cook in Falco, but merely said:

       The Court labeled the action in Cook “one of those cases where a party with
       standing challenges board action on grounds it is ultra vires and where that
       party is entitled to proceed de novo,” though unfortunately it did not provide
       citations to “those cases.” Id. [n. 4].

              [n. 4]. Nor does our research readily yield a list of them. To the
              extent that the facts surrounding an action are not in dispute, the
              claim that it was ultra vires is reviewed de novo as a matter of
              law, but that is not the same as dispensing with the bill of
              exceptions.



                                              13
Id. at 717-18 n.4. Then the majority states that “[a] de novo appeal under Section 11-51-75

is inapplicable here because sufficient ‘hearing’ proceedings were held.” (Maj. Op. at ¶ 9).

However, again, the majority is unable to cite any portion of the record in this matter to

establish that a hearing including JWP and UWS was held, because there was no hearing.

The majority’s finding that “sufficient ‘hearing’ proceedings were held” based on the

“voluminous bill of exceptions,” documents prepared by the City, or meetings of the City

Council is wholly unsupported by the facts. (Maj. Op. at ¶¶ 9, 10).

¶23.   The majority’s contention that the position that no hearing was held is a “red herring,

distracting focus from the only issue presented on appeal, i.e., intervention” is absurd. (Maj.

Op. at ¶ 9). The majority is correct that the appellate briefs do not assert a “lack of ‘hearing’

or claim that the trial court erred in failing to conduct a de novo trial.” (Maj. Op. at ¶ 9).

JWP would first have to be allowed to intervene before the assertion of any claim regarding

a lack of a hearing on the merits. Further, the issue regarding a de novo standard was raised

solely by the majority in its attempted distinction of Cummings. (Maj. Op. at ¶ 7). This

dissenting opinion is being written because I would find that the circuit court erred in

denying JWP’s motion to intervene. (Diss. Op. at ¶¶ 17, 41).

¶24.   The majority is correct that this Court appears to have found that a proper hearing had

been held in Falco. Falco, 836 So. 2d 718-19. However, the majority fails to acknowledge

the context of the decision or the facts of that case. Falco was a consolidated appeal of two

cases. Id. at 713. Specifically, this Court said:

       In the first case, Mayor Robert M. Walker, and aldermen Samuel D. Habeeb
       and Gertrude A. Young of the City of Vicksburg (hereinafter “the Board”)
       appeal the July 7, 1999, judgment of the Warren County Circuit Court, which

                                               14
       permanently enjoined the Board from closing the Vicksburg Municipal Airport
       (hereinafter “VKS”) . . . . The Board also appeals the circuit court’s entry of
       partial summary judgment against it on December 14, 1998, in which the court
       found that the Board was required to create a “separate corporate authority” .
       . . before it could “act under the Airport Authorities Law” to jointly operate the
       Vicksburg Tallulah Regional Airport (“VTR”) with Warren County and a
       Louisiana city and parish.
               A host of Vicksburg businesses, as shown in the style of this case, and
       for convenience and clarity referred to as “Flasco” after Falco Lime, Inc., the
       party first named therein, filed a cross-appeal. . . .
               The second case consolidated in this appeal is Falco’s own appeal from
       another judgment of the Warren County Circuit Court, dated June 30, 1999,
       which dismissed Falco’s appeal of the Board’s decision to create a municipal
       authority and to appoint two commissioners to that authority

Falco, 836 So. 2d at 713-14. This Court further noted that:

               The “Falco” parties, all of whom used VKS or otherwise benefitted
       from it, filed a flurry of actions in chancery, circuit and county courts on
       March 6, 1998, seeking to keep VKS open and to recover from the Board in
       their individual capacities all the tax money that the Board had expended on
       VTR, as well as Falco’s reasonable attorney fees and expenses. The circuit
       court considered these claims under Falco’s bill of exceptions (seeking to
       permanently enjoin the closure) as well as under its amended complaint
       (seeking to enjoin the closure and to impose personal liability). The circuit
       court granted a temporary restraining order on March 23, which was converted
       to a preliminary injunction on April 20. In December 1998, it granted partial
       summary judgment against the Board. . . .

Id. at 714.

¶25.   All of the parties on appeal in Falco participated in the action in the trial court. There

was no issue of a party not being permitted to intervene. Further, the issue raised on appeal

by the Board and from which the majority here quotes was actually: “Whether Falco’s

exclusive remedy was by notice of appeal and bill of exceptions as per § 11-51-75, not by a

suit for a temporary restraining order and preliminary injunction.” Falco, 836 So. 2d at 715

(emphasis added). Only the portion quoted by the majority in paragraph 10 actually comes



                                              15
from the trial de novo discussion in Falco. Further, that portion quoted by the majority in

paragraph 10 is actually preceded by a detailed discussion of the Board’s actions in Falco,

to which this Court then said: “Does this amount to a “hearing” for the purpose of

determining whether Cook applies? To rule otherwise would be to limit the application of

§ 11-51-75 . . . .” Falco, 836 So. 2d at 718 (emphasis added). Clearly this Court’s

consideration was limited to the applicable facts of Falco, i.e., the actions of the Board,

which then raised the very issue being considered on appeal.

¶26.     The majority then cites Malone v. Leake County Bd. of Supervisors, 841 So. 2d 141,

144 (Miss. 2003) for the proposition that “sufficient evidence of ‘hearing’ through Board

minutes discussing subject contract, hearing regarding qualifications of bidders, motion to

award contract, and unanimous vote.” (Maj. Op. ¶ 10). In Malone, this Court explicitly

found that the “Board held a hearing on October 16, 2000, regarding the qualifications of

Malone and Carthage Ambulance Service.” See Malone, 841 So. 2d at 144 (emphasis

added). There also was no intervention issue in Malone.

¶27.     In the instant case, the City merely issued a Request for Proposals, which were

evaluated by the City of Jackson Department of Public Works. There was no hearing.

Therefore, a de novo review is proper. See Cook v. Bd. of Supervisors of Lowndes County,

571 So. 2d 932, 934 (Miss. 1990); Malone v. Leake County Bd. of Supervisors, 841 So. 2d
141, 144 (Miss. 2003); Falco Lime, Inc. v. Mayor & Aldermen of City of Vicksburg, 836
So. 2d 711, 717-18 (Miss. 2002); and Newell v. Jones County, 731 So. 2d 580, 582 (Miss.

1999).




                                             16
¶28.   Notwithstanding the applicability of a de novo standard, this Court’s decision in

Cummings is consistent with the Mississippi Rules of Appellate Procedure.

¶29.   The “Order Adopting the Mississippi Rules of Appellate Procedure” does state:

       (1) that the Mississippi Rules of Appellate Procedure in the form attached
       hereto be, and hereby are, adopted as rules governing all proceedings in the
       Mississippi Supreme Court and the Court of Appeals of the State of
       Mississippi, and the trial courts of this State to the extent provided in the Rules.
       ...

Miss. R. App. P. Order (emphasis added).

¶30.   However, Rule 1 specifically states:

              These rules govern procedure in appeals to the Supreme Court of
       Mississippi and the Court of Appeals of the State of Mississippi, and
       proceedings on petitions for writs or other relief which the Supreme Court or
       the Court of Appeals or a justice of the Supreme Court or judge of the Court
       of Appeals is empowered to grant. When these rules provide for the making
       of a motion in the trial court, the procedure for making such motion shall be
       in accordance with the practice of the trial court.

Miss. R. App. P. 1 (emphasis added). The comment to Rule 1 further clarifies:

               Rules which provide for the making of a motion in the trial court
       include Rules 4(g), extension of time to appeal; 6, determination of in forma
       pauperis status; 8(b), stay on appeal to be first sought in trial court; and 10(e)
       correction of record on appeal. Trial court practice is governed by the
       Mississippi Rules of Civil Procedure, Mississippi Rules of Evidence,
       applicable uniform rules, and local rules where adopted pursuant to M.R.C.P.
       83. The term “trial court” in these rules includes a circuit or chancery court
       sitting as an appellate court.

Miss. R. App. P. 1 cmt. (emphasis added).

¶31.   The term “trial court” as used in the Rules of Appellate Procedure includes a circuit

court sitting as an appellate court. Clearly, the Rules of Appellate Procedure also require the

application of the Mississippi Rules of Civil Procedure to a circuit court sitting as an



                                               17
appellate court.   Therefore, the majority’s attempt to exclude the application of the

Mississippi Rules of Civil Procedure is erroneous.

¶32.    Moreover, even if the Mississippi Rules of Civil Procedure did not apply and only the

Rules of Appellate Procedure were controlling, the majority’s finding still would be

erroneous. Rule 29 addresses only leave to file an amicus brief and in no way limits relief

sought from an appellate court through a motion to intervene filed pursuant to Mississippi

Rule of Appellate Procedure 27. See Miss. R. App. P. 27. Further, this Court has the

authority to “suspend the requirements or provisions of any of these rules in a particular case

on application of a party or on its own motion” pursuant to Rule 2. See Miss. R. App. P.

2(c).

¶33.    The holdings in Cummings, Cooper, and Gates v. Union Naval Stores Co., 92 Miss.
227, 229, 45 So. 979 (1908), also are supported by other authority, which the majority

attempts to distinguish by virtue of an intervention provision in the Federal Rules of

Appellate Procedure. (Maj. Op. at n. 2). However, the majority’s attempted distinction fails

because, as set out previously herein, this Court has found that the intervention provision of

the Mississippi Rules of Civil Procedure is clearly applicable in post-Mississippi Rules of

Appellate Procedure matters.

¶34.    The United States Court of Appeals for the Fifth Circuit has said that either

intervention or amicus curiae status is an available option. In Bush v. Viterna, 740 F.2d
350, 359 (5th Cir. 1984), the Fifth Circuit Court found intervention by right was not

appropriate because the intervenor’s interests were adequately represented by an existing

party. However, with regard to permissive intervention, the court said, in relevant part:

                                              18
               In acting on a request for permissive intervention, it is proper for the
       court to consider the fact that the Association has been granted amicus curiae
       status in this case. [Citation omitted]. Indeed, this seems to be the very type
       of case envisioned by Judge Wyzanski in Crosby Steam Gage & Valve Co. v.
       Manning, Maxwell & Moore, Inc., 51 F. Supp. 972, 973 (D. Mass. 1943),
       when he stated:

                     It is easy enough to see what are the arguments against
              intervention where, as here, the intervenor merely underlines
              issues of law already raised by the primary parties. Additional
              parties always take additional time. Even if they have no
              witnesses of their own, they are the source of additional
              questions, briefs, arguments, motions and the like which tend to
              make the proceeding a Donnybrook Fair. Where he presents no
              new questions, a third party can contribute usually most
              effectively and always most expeditiously by a brief amicus
              curiae and not by intervention.

       We believe that, in a case such as this, the position of amicus, which the
       Association already possesses, is more appropriate than an intervention with
       full-party status.

       In sum, as to permissive intervention, we do not find any extraordinary
       circumstances in this case as would justify our determining that the district
       court clearly abused its discretion. We accordingly dismiss this portion of the
       appeal.

Id. at 359.

¶35.   In State of Texas v. U.S. Dep’t of Energy, 754 F.2d 550 (5th Cir. 1985), the Fifth

Circuit found that appellate intervention was not appropriate “because the utilities have no

claim or defense involving common questions of law or fact with those in the ongoing

proceeding as required by the rule.” Id. at 553. However, the court further found as follows:

       The utilities may seek to present their views as amicus curiae, and leave to do
       so is here granted. As this court noted in Bush v. Viterna, 740 F.2d 350, 359
       (5th Cir. 1984), “when he presents no new questions, a third party can
       contribute usually most effectively and always most expeditiously by a brief
       amicus curiae and not by intervention.”



                                             19
State of Texas v. U.S. Dep’t of Energy, 754 F. 2d at 553. See also Ingebretsen v. Jackson

Public Sch. Dist., 864 F. Supp. 1473, 1484-85 (S.D. Miss. 1994).

¶36.   Therefore, it is appropriate to consider whether JWP should be allowed to intervene

by right or by permission.

¶37.   JWP’s application was timely. JWP was awarded the contract at issue and clearly has

“an interest relating to the property or transaction which is the subject of the appeal.”

Cooper, 511 So. 2d at 923. JWP is further “so situated that disposition of the appeal may as

a practical matter impair or impede his ability to protect his interest.” Id. The sole issue to

be resolved is whether “the party’s interest is adequately represented by the existing party.”

Id.

¶38.   JWP has an interest that is not adequately protected by the City. While the City of

Jackson and JWP may have overlapping interests, they also clearly have separate interests.

Common sense dictates that the City merely has an interest in awarding the contract to the

lowest and best bidder and ensuring the fulfillment of the contract by whoever that bidder

may be. JWP has proprietary and financial interests in being awarded the contract. Further,

the majority fails to explain the appropriate course of action JWP would need to take if

United Water Services should prevail in its underlying action. Presumably JWP would then

need to file a separate lawsuit challenging the award of the contract to United Water

Services. In any event, JWP would be placed at a substantial disadvantage in protecting its

legitimate interests if not allowed to participate in these proceedings regarding its contract.

¶39.   This Court in Madison HMA, Inc. v. St. Dominic-Jackson Mem’l Hosp., 35 So. 3d
1209, 1215 (Miss. 2010), clarified that a trial court has little, if any, discretion in such an

                                              20
action, and then reversed a chancellor’s denial of a motion to intervene by a second

prospective buyer in an action by a first prospective buyer to enforce a purchase agreement.

Madison HMA, 35 So. 3d at 1214. Yet here, the majority finds that an actual party to a

contract should not be allowed to intervene. Those results are inconsistent. If the putative

intervenor in Madison HMA was allowed to intervene in a case where it had no contract and

no award of a bid, then surely the putative intervenor in this case should be allowed to

intervene as a matter of right. Unlike the putative intervenor in Madison HMA, JWP has a

demonstrable and genuine “interest related to the property or transaction.” Based on the

record in this matter, I would find that the requirements necessary to establish intervention

of right have been met and that the circuit court decision to deny the motion to intervene

must be reversed.

¶40.   However, even if JWP did not meet the requirements for intervention by right, it

should not be excluded from the action involving a contract which it was awarded. Under

the authority cited herein, it should be allowed permissive intervention or, at the very least,

be granted amicus curiae status.

¶41.   Because I would find that the requirements necessary to establish intervention of right

have been met, I would reverse the judgment of the circuit court. Therefore, I respectfully

dissent.

       KITCHENS, J., JOINS THIS OPINION.




                                              21